December 22, 2006


The Honorable Craig T. Enoch
Winstead Sechrest & Minick, P.C.
401 Congress Avenue, Suite 2100
Austin, TX 78701
Ms. Kristin  Bays
Bays & Bays
1503 Hailey
Conroe, TX 77301

RE:   Case Number:  04-0961
      Court of Appeals Number:  09-03-00568-CV
      Trial Court Number:  02-08-05341-CV

Style:      TONY GULLO MOTORS I, L.P. AND BRIEN GARCIA
      v.
      NURY CHAPA

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Medina not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne Flores   |
|   |Ms. Barbara             |
|   |Gladden-Adamick         |